878 F.2d 1430Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roddy L. GILLUS, Petitioner-Appellant,v.Michael B. COOKSEY, Warden, Federal Correctional Institute,Morgantown, West Virginia, Respondents--Appellees.
No. 89-6518.
United States Court of Appeals, Fourth Circuit.
Submitted April 7, 1989.Decided July 5, 1989.

Roddy L. Gillus, appellant pro se.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roddy L. Gillus appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Gillus v. Cooksey, C/A No. 88-155-E (N.D.W.Va. Dec. 27, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In view of the disposition in this case, Gillus' application for release on bail pending this appeal and his motion for stay pending this appeal are denied.  We note that Gillus' direct appeal is pending in this Court.  The denial of the motion for release on bail, therefore, is without prejudice to Gillus' seeking that relief in the Maryland district court, and, if unsuccessful, applying to this court for release on bail pending his direct appeal